          Case 1:20-cr-00016-DAD-BAM Document 35 Filed 05/08/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00016-DAD-BAM
12                               Plaintiff,             STIPULATION AND ORDER TO VACATE BAIL
                                                        REVIEW HEARING
13                         v.
                                                        DATE: May 11, 2020
14   EDUARDO GARCIA,                                    TIME: 2:00 p.m.
                                                        COURT: Hon. Barbara A. McAuliffe
15                              Defendant.
16

17                                            STIPULATION

18         1.     By previous order, this matter was set for a bail review hearing on May 11, 2020.

19         2.     By this stipulation, the defendant and the government now move to vacate the hearing.

20         3.     The parties agree and stipulate, and request that the Court find the following:

21                a)      On February 21, 2020, the Court ordered defendant Eduardo Garcia released

22         pending trial on conditions set forth by the Court on the record and in writing. As part of those

23         conditions, he was ordered to complete 90 days of inpatient substance abuse treatment at

24         Westcare.

25                b)      Garcia is scheduled to complete the 90-day residential drug treatment program at

26         Westcare by May 27, 2020.

27                c)      According to Pretrial Services Officer Jessica McConville, Garcia is doing well in

28         treatment and has no positive drug tests.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00016-DAD-BAM Document 35 Filed 05/08/20 Page 2 of 3


 1               d)      Upon matriculation from Westcare, Garcia will be released to the custody of a

 2        Court-approved third party, and will reside at the location approved by the Pretrial Services

 3        Officer. He will continue to be subject to the release conditions approved by the Court on

 4        February 21, 2020, including, but not limited, to location monitoring and home detention.

 5               e)      The Court has issued General Orders 611 through 617 to address public health

 6        concerns related to the COVID-19 pandemic. On April 16, 2020, the Judicial Counsel of the

 7        Ninth Circuit declared a judicial emergency in this District pursuant to 18 U.S.C. § 3174(d),

 8        based on the District’s “critically low resources across its heavy caseload.”

 9               f)      In light of the representations made by Officer McConville, the ongoing COVID-

10        19 global health crisis set forth in General Orders 611-617, and the judicial emergency in this

11        District, the parties do not believe that it is necessary for the Court to hold a bail review hearing

12        for Eduardo Garcia on May 11, and request that it be vacated.

13 \\\

14 \\\

15 \\\

16 \\\

17 \\\

18 \\\

19 \\\

20 \\\
21 \\\

22 \\\

23 \\\

24 \\\

25 \\\

26 \\\
27 \\\

28 \\\

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00016-DAD-BAM Document 35 Filed 05/08/20 Page 3 of 3


 1 IT IS SO STIPULATED.

 2

 3
     Dated: May 7, 2020                                    MCGREGOR W. SCOTT
 4                                                         United States Attorney
 5
                                                           /s/ KATHERINE E. SCHUH
 6                                                         KATHERINE E. SCHUH
                                                           Assistant United States Attorney
 7

 8
     Dated: May 8, 2020                                    /s/ Kevin Rooney
 9                                                         Kevin Rooney
                                                           Counsel for Defendant
10                                                         Eduardo Garcia
11

12
                                                 ORDER
13

14         IT IS SO ORDERED that the bail review hearing set for May 11, 2020 at 2:00 p.m. before

15 Magistrate Judge Barbara A. McAuliffe is vacated.

16

17
     IT IS SO ORDERED.
18
        Dated:   May 8, 2020                                /s/ Barbara   A. McAuliffe        _
19
                                                   UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME            3
30    PERIODS UNDER SPEEDY TRIAL ACT
